PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/720,858
Filing Date: 19 Dec 2019
Appellant(s): KUROIWA et al.



__________________
Robert Patrick Lord
Registration No.: 46,479
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/23/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated  3/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument 
Independent claim 1
On pages 4-5, Appellant indicates the paragraph numbers in Application Specification where the subject matter of claim 1 is supported. 
On pages 8, Appellant submits claim 1 specifies a signal supply circuitry of a display driver: “suppl[ies] at least one drive control signal to a display panel based on a detection of a data error in the image data associated with a first horizontal line in a first vertical sync period, wherein the at least one drive signal causes a first pixel circuit and a second pixel circuit to hold, in the first vertical sync period, first hold voltages using previous hold voltages held in a previous vertical sync period, wherein the previous vertical sync period is prior to the first vertical sync period, wherein the previous hold voltages correspond to grayscale values of respective pixel circuits during the previous vertical sync period”.
 Appellant argues on page 10 “Claim 1 requires a very specific timing, based on a first vertical sync period and a previous vertical sync period. Claim 1 explicitly requires the previous vertical sync period to be prior to the first vertical sync period...
In other words, the previous vertical sync period is followed by the first vertical sync period, in time”. 
Examiner would like to point out Main reference Kikuta teaches the preceding subject matter in Fig. 12 and at least paragraphs [160-161] “... The vertical synchronizing signal VSYNC is a signal for defining the vertical scan period (frame), and a period from a falling edge of the vertical synchronizing signal VSYNC to the next falling edge is one vertical scan period” with one vertical scan period followed by the next vertical scan period within a series of vertical scan periods. 
Appellant further argues on second paragraph on page 10 that Claim 1 also requires “a data error detection during the first vertical sync period”. 
Examiner maintains Kikuta paragraph [0061] “The error detection unit 130 performs error detection processing on the image data from the processing device 200” teaches the limitation as explained in the 3/22/2021 Final Office Action, with the vertical scan period during which the error being detected as the claimed first vertical sync period, with the preceding vertical scan period as the claimed previous vertical sync period. 
Appellant continues to argue at the end of page 10 to the beginning of page 11 that
Claim 1 then requires an action, “The action involves holding hold voltages from the previous vertical sync period (before the data error was detected, ie., the previous hold voltages are assumed to be without a data error (known good)) such that the previous hold voltages (from the previous vertical sync period) are also used during the first vertical sync period, effectively extending the validity of the previous hold voltages from the previous vertical sync period to the first vertical sync period”, then further reiterates on the middle paragraph on page 11, in part, “Kikuta fails to render obvious the timing required by claim 1. ... Kikuta does not hold a hold voltage from a vertical sync period prior to the occurrence of the data error (i.e., a known good hold voltage) ... this does not cure the primary defect of Kikuta failing to disclose holding a hold voltage from prior to the detection of the data error (i.e., a known good hold voltage)...” 
Examiner would like to point out Application claim language does not specify which signals in the display driver are “hold voltages”. 
Based on Application Specification and Appellant’s argument above, Appellant selects a first pixel circuit (located in the display panel and associated with the first horizontal line), which can be any pixel within the first horizontal line, or even any pixel within the display panel as any pixel within the display panel is associated with any horizontal line in certain way, to cooperatively display an image. Similarly a second pixel circuit (located in the display panel and associated with a second horizontal line), can be any pixel within a second horizontal line, or even any pixel within the display panel as any pixel within the display panel is associated with any other horizontal line in a certain way, to cooperatively display an image. 
Claim 1 language thus mandates any node within any first pixel in the display panel to hold its voltage value, and any node within another pixel in the display panel to also hold its voltage value, after a data error is detected. 
Examiner maintains the limitation is disclosed by Kikuta. 
Paragraph [0143] of Kikuta states, “The operation performed by the processing device 200 upon receiving the interrupt request signal is envisioned in various ways. For example, the processing device 200 may stop transmission of image data to the circuit device 100, or the processing device 200 may instruct the circuit device 100 so as to perform specific display control (black display (entire screen is black) or display of a predetermined pattern, for example). Alternatively, the processing device 200 may stop operating the circuit device 100 or reset the circuit device 100”. 
Notice many of the actions mentioned in the paragraph [0143] carry the capability to render the traversed claim limitation obvious. As one example, when the processing device 200 stop operating the circuit device 100, one of ordinary skilled in the art would agree all pixels will remain in their own present state, with all the nodes in each of the pixel (including power and ground) to hold the voltage value on each node. 

Independent claim 9
On pages 5-6, Appellant indicates the paragraph numbers in Application Specification where the claim subject matter is supported. 
On pages 10, Appellant argues claim 1 requires a very specific timing, and claim 9 implicitly requires the same timing, contends the applied references fail to render claim 9 obvious for the same reasons as claim 1. 
Examiner respectfully disagrees, and maintains the applied references fully render claim 9 obvious for the same reasons as explained in Examiner’s Answer for claim 1.

Independent claim 14
On page 6, Appellant indicates the paragraph numbers in Application Specification where the claim subject matter is supported. 
On pages 10, Appellant argues Claim 1 requires a very specific timing, and “claim 14 has the same explicit timing requirement”. Appellant contends the applied references fail to render claim 14 obvious for the same reasons as claim 1. 
Examiner respectfully disagrees, and maintains the applied references fully render claim 14 obvious for the same reasons as explained in Examiner’s Answer for claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WING H CHOW/Examiner, Art Unit 2621                                                                                                                                                                                                        
Conferees:
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624                                                                                                                                                                                                        

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691                                                                                                                                                                                                        
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.